Title: To George Washington from Robert Dinwiddie, 15 April 1756
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg Apr. 15th 1756

Your Letter by Jenkins I recd & it’s now before the House of Burgesses. I have reason to expect they will pass a Law for a

Draught from the Militia to augment the Forces to 2000 tho’ they are very slow in their Proceedings.
I am very sorry for the Acct You give of those Miscreant barbarous Murders; I hope You have sent a proper Reinforcemt to Conegachege, & for the present, with the assistance of Lord Fairfax, raise as many of the Militia as You may see necessary, till the Act of Assembly passes for Draughts from the Militia.
I am endeavouring to prevail with the Cherokees to have a number of them sent to the Fort, but they also are very tedious in their Consultations, but I hope to prevail with them to send forty or fifty.
I am extremely hurried must therefore be excused writing further, but sincerely wishing You Health & Protection from the Banditti I remain Sir Your most humble Servt

Robt Dinwiddie

